DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Iannitelli (55291) on 07/05/2022.
The application has been amended as follows: 
1. (Currently Amended)  A method for operating a sensor network, the method comprising:
defining four categories for categorizing sensor accuracy;
for each of a plurality of sensors in communication with a processor of the sensor network:

checking whether the [[first]] sensor is registered in a database of the sensor network, the database storing records for a plurality of registered sensors;
in the database responsive to a determination that the sensor is not registered in the database;
determining a location of the [[first]] sensor;
identifying a reference sensor within a spatial environment defined by the location of the [[first]] sensor;
comparing a measured value recorded by the [[first]] sensor to a measured value recorded at the same time by the reference sensor using the processor;
determining a deviation of the measured value of the [[first]] sensor from the measured value of the reference sensor to define an accuracy of the [[first]] sensor using the processor;
assigning the [[first]] sensor to precisely one of the four categories depending on the accuracy; and
storing the assigned category along with an identification of the [[first]] sensor in the corresponding record;
wherein each record stored in the database includes an identification of the respective one of the plurality of sensors and precisely one of the four categories corresponding to the respective one of the plurality of sensors;
wherein the four categories include:
category 1 indicates the accuracy is sufficient to verify other sensors;
category 2 indicates the accuracy is sufficient to use for data processing;
category 3 indicates the accuracy is insufficient but the respective sensor will be checked again at a later time; and
category 4 indicates the accuracy is insufficient and the respective sensor will not be checked again; and
gathering data using only sensors from category 1 and category 2.

3. (Currently Amended) The method as claimed in claim 1, further comprising subjecting sensors assigned category 3 to a new check at intervals of time by comparing measured values recorded using sensors with a measured value which was recorded at the same time and within a defined spatial environment using the reference sensor.

4. (Currently Amended) The method as claimed in claim 1, wherein each measured value of the [[first]] sensor and each measured value of the reference sensor is provided with a measurement time.

9. (Currently Amended) A sensor network comprising: 
a multiplicity of sensors; and 
a data processing system coupled to the multiplicity of sensors, the data processing system including a database storing a record for each sensor in a memory and a processor; 
wherein, for each of a plurality of sensors in communication with a processor of the sensor network, the processor is programmed to: 
define four categories for categorizing sensor accuracy;

check whether the [[first]] sensor is registered in the database; 
in the database responsive to a determination that the sensor is not registered in the database; 
determine a location of the [[first]] sensor; 
identify a reference sensor among the multiplicity of sensors, the reference sensor within a spatial environment defined by the location of the [[first]] sensor; 
compare a measured value recorded by the [[first]] sensor to a measured value recorded at the same time by the reference sensor; 
determine a deviation of the measured value of the [[first]] sensor from the measured value of the reference sensor to define an accuracy of the [[first]] sensor; 
assign the [[first]] sensor to precisely one of the four categories depending on the accuracy; and 
store the assigned category along with an identification of the [[first]] sensor in the corresponding record of the database; 
wherein each record stored in the database includes an identification of the respective one of the multiplicity of sensors and precisely one of the four categories corresponding to the respective one of the multiplicity of sensors; 
wherein the four categories include: 
category 1 indicates the accuracy is sufficient to verify other sensors; 
category 2 indicates the accuracy is sufficient to use for data processing; 
category 3 indicates the accuracy is insufficient but the [[first]] sensor will be checked again at a later time; and 
category 4 indicates the accuracy is insufficient and the [[first]] sensor will not be checked again; and 
the data processing system is further programmed to gather data using only sensors identified in category 1 and category 2.

Response to Arguments
Applicant’s arguments, see page 7, filed 05/09/2022, with respect to claim objections have been fully considered and are persuasive.  The objection of claim 9 has been withdrawn. 

Applicant’s arguments, see page 7, filed 05/09/2022, with respect to claim rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of claims 1 and 3-11 have been withdrawn. 

Applicant’s arguments, see page 9, filed 05/09/2022, with respect to rejections under 35 U.S.C 102 have been fully considered along with amendments and are persuasive.  The rejections of claims 1 and 3-11 under 35 U.S.C. 102 has been withdrawn. 

Allowable Subject Matter
Claim 1 and 3-11 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites:
1. (Currently Amended)  A method for operating a sensor network, the method comprising:
defining four categories for categorizing sensor accuracy;
for each of a plurality of sensors in communication with a processor of the sensor network:
checking whether the sensor is registered in a database of the sensor network, the database storing records for a plurality of registered sensors;
registering the sensor and storing a corresponding record identifying the  sensor in the database responsive to a determination that the sensor is not registered in the database;
determining a location of the sensor;
identifying a reference sensor within a spatial environment defined by the location of the  sensor;
comparing a measured value recorded by the sensor to a measured value recorded at the same time by the reference sensor using the processor;
determining a deviation of the measured value of the sensor from the measured value of the reference sensor to define an accuracy of the sensor using the processor;
assigning the sensor to precisely one of the four categories depending on the accuracy; and
storing the assigned category along with an identification of the sensor in the corresponding record;
wherein each record stored in the database includes an identification of the respective one of the plurality of sensors and precisely one of the four categories corresponding to the respective one of the plurality of sensors;
wherein the four categories include:
category 1 indicates the accuracy is sufficient to verify other sensors;
category 2 indicates the accuracy is sufficient to use for data processing;
category 3 indicates the accuracy is insufficient but the respective sensor will be checked again at a later time; and
category 4 indicates the accuracy is insufficient and the respective sensor will not be checked again; and
gathering data using only sensors from category 1 and category 2.

David ("Enabling Large-Scale Urban Air Quality Monitoring with Mobile Sensor Nodes", ETH-Zurich, 2015, https://doi.org/10.3929/ethz-a-010361120) is still considered to be the closest prior art of record.

Regarding Claim 1, David teaches a method for operating a sensor network, the method comprising:
for each of a plurality of sensors in communication with a processor of the sensor network (David Fig. 2.2, Low-cost sensor 1):
checking whether the sensor is registered in a database of the sensor network, the database storing records for a plurality of registered sensors (Sensors would be registered when first installed within the network, as that's how a user knows that the sensor is part of that network);
registering the sensor and storing a corresponding record identifying the  sensor in the database responsive to a determination that the sensor is not registered in the database (Note this is a contingent limitation, however, as stated above, a sensor must inherently be registered to a network to be considered a part of that network.);
determining a location of the sensor (David p. 20, A G PS receiver supplies the station with precise geospatial information);
identifying a reference sensor within a spatial environment defined by the location of the sensor (David, p. 3 7, We derive the sensor's optima I ca Ii brat ion curve for every week of the year, using reference measurements from our sensor testbed described in Section 2 .1.; a Isa see Fig. 2.2, Measurements from two factory calibrated semiconductor ozone sensors compared to reference measurements from the fixed station.);
comparing a measured value recorded by the sensor to a measured value recorded at the same time by the reference sensor using the processor (David p. 35, We exploit that temporally and spatially close measurements of different sensors measuring the same phenomenon are similar. Hence, when calibrating a sensor, we adjust its calibration parameters to minimize the differences between co-located measurements of previously calibrated sensors.; also see p. 35, We perform sensor calibration by leveraging rendezvous between sensors, defined as spatially and temporally close measurements of two sensors);
determining a deviation of the measured value of the sensor from the measured value of the reference sensor to define an accuracy of the sensor using the processor (David p. 133, We are able to detect some erroneous measurements with the proposed correlation threshold, which ignores meeting points between sensors if the correlation of their measurements is below a given threshold; also see p. 2, During calibration, a sensor is exposed to a predefined set of gas concentrations, and the sensor's ca lib ration parameters are adjusted such that the deviations between applied gas concentrations and sensor outputs are minimized; a Isa see p. 17, Fig. 2 .2: Measurements from two factory calibrated semiconductor ozone sensors com pa red to reference measurements from the fixed station);
assigning the sensor to precisely one of the four categories depending on the accuracy; and
storing the assigned category along with an identification of the sensor in the corresponding record;
wherein each record stored in the database includes an identification of the respective one of the plurality of sensors and precisely one of the four categories corresponding to the respective one of the plurality of sensors;
wherein the four categories include:
category 1 indicates the accuracy is sufficient to verify other sensors;
category 2 indicates the accuracy is sufficient to use for data processing;
category 3 indicates the accuracy is insufficient but the respective sensor will be checked again at a later time; and
category 4 indicates the accuracy is insufficient and the respective sensor will not be checked again; and
gathering data using only sensors from category 1 and category 2.

David, as best understood by the Examiner, does not teach or fairly suggest: defining four categories for categorizing sensor accuracy;
assigning the sensor to precisely one of the four categories depending on the accuracy; and
storing the assigned category along with an identification of the sensor in the corresponding record;
wherein each record stored in the database includes an identification of the respective one of the plurality of sensors and precisely one of the four categories corresponding to the respective one of the plurality of sensors;
wherein the four categories include:
category 1 indicates the accuracy is sufficient to verify other sensors;
category 2 indicates the accuracy is sufficient to use for data processing;
category 3 indicates the accuracy is insufficient but the respective sensor will be checked again at a later time; and
category 4 indicates the accuracy is insufficient and the respective sensor will not be checked again; and
gathering data using only sensors from category 1 and category 2.

Claim 9 is analogous to claim 1 and is therefore allowed for the same reasons. Claims 3-8 are allowed by virtue of their dependence on claim 1. Claims 10 and 11 are allowed due to their dependence on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	06/16/2022

/DANIEL R MILLER/               Primary Examiner, Art Unit 2863